Case 1:15-cv-07236-ERK-RML Document 260 Filed 08/10/21 Page 1 of 3 PageID #: 14528




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
  GOVERNMENT EMPLOYEES INSURANCE CO.,
  GEICO INDEMNITY CO., GEICO GENERAL                                          Docket No.:
  INSURANCE COMPANY and GEICO                                                 15-cv-7236 (ERK)(RML)
  CASUALTY CO.,

                                      Plaintiffs,

                       -against-

   BRUCE JACOBSON, D.C., et al.,

                                        Defendants.
   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                           JOINT PRE-TRIAL PROPOSAL

            Plaintiffs Government Employees Insurance Company, GEICO Indemnity Company,

  GEICO General Insurance Company, and GEICO Casualty Company (collectively, “Plaintiffs” or

  “GEICO”) and Defendants Bruce Jacobson, D.C., BMJ Chiropractic, P.C., Jacobson Chiropractic,

  P.C., Dr. Bruce Jacobson DC, P.C., NJ Neuro & Pain, P.C., NJ Pain Treatment, P.C., Bruce

  Jacobson, D.C., Peter Albis, D.C. Diana Beynin, D.C., Jongdug Park, D.C. and Gerlando Zambuto,

  D.C. (collectively, the “Defendants” and with Plaintiffs, the “Parties”) respectfully submit the

  following pre-trial proposal pursuant to Magistrate Judge Peggy Kuo’s August 6, 2021 Scheduling

  Order.

  I.        List of Attorneys to be Seated at Counsel Table

  A.        Plaintiffs

            1.        Max Gershenoff
            2.        Steven Henesy
            3.        Sean Gorton

  B.        Defendants

            1.        Matthew Conroy




                                                                                                      1
  5402836.v2
Case 1:15-cv-07236-ERK-RML Document 260 Filed 08/10/21 Page 2 of 3 PageID #: 14529




           2.      Gary Tsirelman
           3.      George Lewis

  II.      Anticipated Length of Trial

           The parties expect the trial to last between five and seven days.

  III.     Number of Requested Jurors

  A.       Plaintiffs

           Plaintiffs request that seven jurors be seated.

  B.       Defendants

           Defendants request that six jurors be seated.

  IV.      Short Description of the Case

  A.       Plaintiffs

           GEICO has brought this case against the Defendants alleging that they carried out a

  complex fraudulent scheme in which they billed GEICO and other automobile insurers millions of

  dollars for medically unnecessary, illusory, unlawful, and otherwise non-reimbursable services.

  GEICO contends that, as part of the fraudulent scheme, the Defendants subjected patients to a

  substantially identical, medically unnecessary course of “treatment” and “testing” that was

  provided pursuant to a pre-determined protocol designed to maximize the billing that they could

  submit to insurers, including GEICO, rather than to treat or otherwise benefit the GEICO-insured

  patients who were subjected to it. In addition, GEICO alleges that the Defendants violated various

  New York and New Jersey laws regulating the performance of and billing for healthcare services

  that made them ineligible to recover for the services they claimed to have provided. GEICO brings

  claims seeking to recover money damages in the form of insurance payments that the Defendants

  wrongfully obtained from GEICO, and GEICO also seeks a declaration that it is not obligated to

  pay the Defendants’ outstanding claims because of their fraudulent and unlawful activities.




                                                                                                  2
  5402836.v2
Case 1:15-cv-07236-ERK-RML Document 260 Filed 08/10/21 Page 3 of 3 PageID #: 14530




  B.       Defendants

           The Defendants contend that all medical services were provided under appropriate

  standards of care and in adherence with all applicable licensing laws of the States of New York

  and New Jersey.

  V.       Names of all Persons, Entities, and Locations to be Mentioned During Trial

           List of names of all persons, entities, and locations to be mentioned during the trial is

  attached hereto as Appendix “A”.

  VI.      Proposed Voir Dire Questions

  A.       Plaintiffs

           A list of Plaintiffs’ proposed voir-dire questions for prospective jurors is attached hereto

  as Appendix “B”.

  B.       Defendants

           A list of Defendant’s proposed voir-dire questions for prospective jurors is attached hereto

  as Appendix “C”

  Dated: Uniondale, New York
         August 10, 2021

   By:_/s/ Steven T. Henesy______                     By:__/s/ Matthew J. Conroy__________
   Steven T. Henesy, Esq.                             Matthew J. Conroy, Esq.
   Rivkin Radler, LLP                                 Schwartz, Conroy & Hack, PC
   926 RXR Plaza                                      666 Old Country Road, Suite 900
   Uniondale, New York 11556                          Garden City, New York 11530
   (516) 357-3000                                     (516) 745-1122

   Counsel for Plaintiffs, Government                 Counsel for Defendants Peter Albis, D.C., BMJ
   Employees Insurance Company, GEICO                 Chiropractic, P.C., Diana Beynin, D.C., Dr.
   Indemnity Company, GEICO General                   Bruce Jacobson DC P.C., Jacobson
   Insurance Company and GEICO Casualty               Chiropractic, P.C., Bruce Jacobson, D.C.,
   Company                                            Jongdug Park, D.C., NJ Neuro & Pain, P.C.,
                                                      NJ Pain Treatment, P.C., and Gerlando
                                                      Zambuto, D.C.




                                                                                                     3
  5402836.v2
